254 S.W.3d 84 (2008)
In the Interest of A.L.G., through her next friend and natural father, T.L.R., and T.L.R., Individually, Respondent,
v.
T.D.S., Appellant.
No. WD 67647.
Missouri Court of Appeals, Western District.
March 4, 2008.
Motion for Rehearing and/or Transfer Denied April 29, 2008.
Application for Transfer Denied June 24, 2008.
James Owen Kjar, Warsaw, for appellant.
James Patrick Buckley, Sedalia, for respondent.
Before VICTOR C. HOWARD, Chief Judge, PAUL M. SPINDEN, Judge, and RONALD R. HOLLIGER, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 29, 2008.

ORDER
PER CURIAM.
Mother appeals the trial court's judgment to change the surname of her minor child per Father's petition. Finding no error, we affirm the judgment. As a published formal opinion would have no precedential value, the parties have been provided with a memorandum explaining the reasoning of the court and the judgment is affirmed pursuant to Rule 84.16(b).